PER CURIAM.
In this appeal, S.A.S. challenges only the provision imposing restitution which was contained within a disposition order entitled “Order Placing Child on Juvenile Probation.” That disposition order arose from an adjudicatory hearing to determine S.A.S.’s guilt for petit theft and her delinquency as a result of committing that offense. S.A.S. was the only witness at the adjudicatory hearing, and she testified concerning the offense itself. Absolutely no evidence in regard to restitution was presented. Because there was a complete lack of evidence concerning any aspect of restitution, we reverse the portion of the disposition order imposing restitution and remand this matter for an evidentiary hearing in order for the juvenile court to make the proper determinations in this regard.
BLUE, C.J., and SALCINES and DAVIS, JJ, Concur.